Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims are objected to because of the following informalities:  
In claim 1: line “A control system including” should be “A control system comprising:”.
In claim 1: line 5: “first network or handle a server attack” should be “first network”.
In claim 1; line 11: “make a request” should be “request”.
In claim 2: line 8: “make reference” should be “request”.
In claim 2: line 9: “make a request” should be “request”.
In claim 3: line 7: “makes reference” should be “reference”.
In claim 3: line 8: “makes a request” should be “request” 
In claim 4: line 6: “makes reference” should be “reference”.
In claim 5: line 12: “make reference” should be “reference”.
In claim 5: line 15: “make a request” should be “request”.
Appropriate correction are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation are:
a handling unit configured to handle a server attack taking place in claim 1;
a determination unit configured to determine whether handling of a first server attack taking place in claim 1;
a request unit configured to make a request to another security system in claim 1
a storage unit configured to store a feasible method of handling a server attack in claim 2;
a proxy request unit configured to receive a request made by the request unit in claim 2;
a proxy request unit configured to make reference to the storage unit in claim 2;
a proxy request unit configured to make identify another security system in claim 2;
a proxy request unit configured to make a request to the identified security system in claim 2;
a storage unit configured to store a feasible method of handling a server attack in claim 3;
a storage unit configured to store a feasible method of handling a server attack in claim 4;
a handling unit configured to handle a server attack in claim 5;
a determination unit configured to determine whether handling of a first server attack taking place in claim 5;
a request unit configured to make reference to a storage unit in claim 5;
a request unit configured to identify another control determination apparatus in claim 5;
a request unit configured to make a request to the identified control determination in claim 5;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5 and 6 recites: “determine whether handling of a first server attack taking place on the first network is possible for the handling unit” and also “determination unit that handling of the first server attack is not possible for the handling unit”. The term or phrase “possible” and “not possible” renders the claims ambiguous because what constitutes or entails under “possible” or “not possible” is not described or defined for “the handling unit” and therefore rendering the claims indefinite. To appraise boundary and scope of the claimed limitation and establish patentable subject matters, functions or elements or conditions need to be recited in a clear and unambiguous claim language terms and establish what “the handling unit” performs with regard to the “first server attack taking place on the first network”.

Claims 2, 3, 4, 5 recite: “a feasible method of handling a serve attack”. However, the term or phrase “feasible method” renders the claims ambiguous and indefinite because what is constituted or what is entailed under “a feasible method” is not clear and therefore rendering the claims indefinite. To appraise boundary and scope of the claimed limitation and establish patentable subject matters, mechanisms or functional entities need to be recited in a clear and unambiguous claim language terms and establish “a feasible method of handling a serve attack”.

Claims 1, 2, 3, 4 and 6 recite: “security system capable of handling the first server attack” and claim 5 recites “control determination apparatus capable of handling the first server attack”.
However, the term or phrase “capable of” renders the claims ambiguous and indefinite because “capable of” suggest what could be possible by “the security system” or “control determination apparatus” to handle the first server attack and therefore rendering the claims indefinite. In order to appraise boundary and scope of the claimed limitation and establish patentable subject matters; clear function or action need to be recited in unambiguous claim language terms to establish what is “capable of” by “the security system” or “control determination apparatus”.

Claim 2 recites the limitation “another security system”, in line 8.
Claim 3 recites the limitation “another security system”, in line 7.
Claim 4 recites the limitation “another security system”, in line 6.
Claim 5 recites the limitation “another network”, in line 6.
Claim 6 recites the limitation “another security system” in 12.
There are insufficient antecedent basis for this limitation in the claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahrens US 8230505 discloses: A network architecture that includes a first and a second enterprise networks having  a federated relationship with one another. As will be appreciated, "federation" refers to two or more independent or autonomous administrator domains having some kind of an agreement or mutual policy governing how each domain will handle communications with one another. The domains may be associated with different entities and Federated entities typically have a trusted relationship with one another. The first and second enterprise networks are interconnected by a Wide Area Network, reach network having Local Area Network, a gateway , a firewall, and a session border controller. 
Ahrens further discloses an engine in the first enterprise network (or domain)  determines whether the required remediation is local (intra-enterprise) or remote (inter-enterprise) and, if remote, in addition to undertaking local remedial actions notifies a trusted peer, such as the session border controller , in the second enterprise network (or domain) of the attack profile, typically via a secure communication. The trusted peer in the second enterprise network, using the meta-data received from the engine in the first enterprise network, further drills down and acts upon the identified attack source. The meta-data includes the type of attack, the source address associated with the attack (e.g., a transport layer address, MAC address, application layer identity such as SIP Uniform Resource Indicator, instant message handle, and the like), the number of attack attempts, the type of access, and the type of violation. 
The configuration permits a dedicated Intrusion Prevention System or IPS to serve as a Session Initiation Protocol (SIP) intermediary, or as the front-end to the formal SIP server. The intermediary or proxy can track the same vulnerabilities but within the aegis of policy-level/application-level signature updates. Thus, the functionality of the IPS system can be consolidated into a SIP intermediary, such as a session border controller. The functionality of the IPS is incorporated into a firewall, such as an XML firewall, and the firewall acts as a proxy for the type of communication application needing IPS monitoring and protection. 

Pappu US 20120216282: Discuses a Distributed Denial of Service (DDoS) attack solution whereby the plurality of servers  are monitored for attacks. The DDoS solution can be implemented via a two-tier approach, whereby each tier includes a detection phase and a mitigation phase. The first tier  comprises of the local detection and local mitigation phases. The local-tier is based on a local view of traffic to the servers on an individual basis. The second tier  also performs detection and mitigation functions, but performed on a more holistic (e.g., global) basis that accounts for system and network level requirements. That is, the global tier is based on aggregating data from multiple local tiers to give a more comprehensive view of traffic to a server. The detection phase of the second tier includes periodically receiving data from one or more local tier entities. The mitigation phase of the global tier includes applying a more comprehensive policy that can address a particular anomaly as it allows unaffected activity to resume.

 See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/             Primary Examiner, Art Unit 2494